990 So. 2d 1222 (2008)
Evelio VANEGAS, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, Child Support Enforcement Program, Obo Isabel M. Nunez, Appellees.
No. 1D08-2925.
District Court of Appeal of Florida, First District.
September 22, 2008.
Evelio Vanegas, pro se, Appellant.
Albert Thorburn, Tallahassee, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of July 28, 2008, the Court has determined that the appellant has failed to demonstrate that the appeal was commenced in a timely fashion. Accordingly, the appeal is hereby dismissed.
BENTON, POLSTON, and HAWKES, JJ., concur.